Exhibit 10.66

[GSO Form of SMD Agreement]

As of [Date]

[Name]

Dear [Name]:

We are pleased to confirm the terms relating to your continuing to be a Senior
Managing Director (“SMD”) of the Firm (as defined below in this paragraph)
effective as of the date hereof (the “Effective Date”). This letter (as from
time to time amended in accordance with its terms and including for all purposes
its Schedules, this “SMD Agreement”) set forth the terms of your status as an
SMD of, and your association with, Blackstone (as defined below in this
paragraph). “Blackstone” or “Blackstone Entities” means The Blackstone Group
L.P. (the “Firm”) and its current and future Affiliates (as defined in Schedule
A); provided that the terms “Blackstone” and “Blackstone Entities” do not
include any investment fund affiliated with a Blackstone Entity or any portfolio
company or underlying investment of any such investment fund affiliated with a
Blackstone Entity. The limited liability company agreement, limited partnership
agreement, or other governing agreement, of any Blackstone Entity, in each case
now or hereafter in existence and as amended and/or restated, is herein called
such Blackstone Entity’s “Governing Agreement.” “Active Member” of a Blackstone
Entity means a Person who is (i) a SMD and (ii) an active member or partner
(excluding a withdrawn, retaining withdrawn or deceased member or partner) of
such Blackstone Entity. In the event the provisions of this SMD Agreement
conflict with the provisions of the Non-Competition Agreement (as defined
below), the provisions of this SMD Agreement shall prevail.

1. Title; Reporting.

(a) While you are associated with Blackstone under this SMD Agreement, and have
not given, or been given, notice of termination of such association, you will be
an SMD of the Firm and you, will serve as a member of the Executive Committee of
Blackstone.

(b) During your association with Blackstone under this SMD Agreement you will
report directly to Hamilton E. James, President and Chief Operating Officer of
the Firm, or any successor as President (“HEJ”).

(c) Subject in each case to compliance with all applicable Blackstone internal
procedures and policies governing the exchange of information between business
groups, (i) you will have reasonable access to other firm groups that may assist
the Business (as defined below) from time to time as you may reasonably request
and (ii) you will make reasonably available yourself and such other members of
the personnel involved in the Business to provide insight and advice to other
firm groups with respect to matters related to the Business and Blackstone’s
other businesses from time to time as Blackstone may reasonably request.

2. Distributions; Annual Draw; Benefits; Other Investments.

(a) Annual Salary/Draw. Effective as of your Effective Date, you initially will
be entitled to take a draw at the annual rate of $350,000 (prorated for any
portion of a calendar year in which you are not associated with Blackstone),
payable in equal monthly installments against, first, your annual cash bonus
and, thereafter, your allocable share of income from Blackstone Entities. You
understand and agree that (x) the amounts and types of your distributions,
compensation, profit sharing and benefits remain at all times subject to the
sole discretion of Blackstone and are subject to change at any time; and
(y) Blackstone may alter, amend, modify, discontinue or supplement any and all
compensation, profit sharing, benefits, policies and programs at any time in its
sole discretion.



--------------------------------------------------------------------------------

(b) Benefits. You will also receive health care insurance and other benefits
related to such health care insurance comparable to those provided to all SMDs.
You hereby acknowledge that, as an SMD, you may be responsible for the payment
of premiums and/or similar payments associated with such insurance and other
benefits. You will also receive all other benefits generally available to SMDs
of Blackstone from time to time (excluding Stephen A. Schwarzman (“SAS”)), but
excluding benefits that are generally available only to SMDs (excluding SAS)
within a particular business or group or one or more geographic regions
(including, for example, all SMDs based outside of the United States), including
five weeks of annual vacation (prorated for any calendar year in which you are
an SMD for less than the entire calendar year).

(c) Units. During your association with Blackstone (in any capacity) and until
the expiration of all transfer restrictions applicable to any interests you may
have in any Blackstone entity, including limited partner interests or units you
may hold of Blackstone Holdings (as defined in the SMD Non-Competition and
Non-Solicitation Agreement, attached hereto as Schedule B (the “Non-Competition
Agreement”)) or The Blackstone Group L.P., respectively, and received pursuant
to the terms of the Original Acquisition Agreement or the New Acquisition
Agreement (collectively the “Units”), you agree (on behalf of yourself and any
and all estate planning vehicles, partnerships or other legal entities
controlled by or affiliated with you that hold Units (“Affiliated Vehicles”))
that all Units held by you and all such Affiliated Vehicles will only be held,
to the extent that such Units of other SMDs generally are so held (excluding
SAS), excluding any SMDs who are excluded as a result of their association with
(or location within) a particular business or group or one or more geographic
regions (including, for example, all SMDs based outside of the United States)),
in an account at Blackstone’s equity plan administrator or otherwise
administered by such administrator, subject in each case to the terms of the
Original Acquisition Agreement, the New Acquisition Agreement and any other
agreement pursuant to which you receive such Units.

3. Fund-of-Funds; Side-by-Side Investments. While you remain associated with
Blackstone:

(a) Funds of Funds. You will have the opportunity, but not the obligation, to
invest personally in Blackstone’s fund of funds investment products managed by
Blackstone Alternative Asset Management L.P. (or its successor, “BAAM”) or such
other Blackstone product offered generally to the SMDs of Blackstone from time
to time (excluding SAS), but excluding products that are generally offered only
to SMDs (excluding SAS) within one or more particular businesses, groups or
geographic regions (including, for example, all SMDs based outside of the United
States) as long as you serve as an SMD, subject to the same limitations on
exclusions from management fees or incentive fees (in whole or in part) that are
applicable to such other SMDs with respect to such investments; provided that
you invest an amount in such investment products that is reasonably consistent
with amounts invested therein by other similarly-situated SMDs, as determined by
Blackstone.

(b) Side-by-Side Allocations. You will be allocated side-by-side investment
opportunities (“SBS”) for each election period (subject to pro-ration for any
portion of an annual election period in which you are not an SMD). For each
annual election period, the aggregate amount of such allocation shall be divided
among the Blackstone funds available to SMDs generally for SBS in proportion, as
nearly as practicable, to the amounts of SBS available through the respective
funds for such period. Your allocations shall be made available only if you can
demonstrate to Blackstone that you are a “qualified purchaser” as defined under
the Securities Act of 1933, as amended. You understand and agree that the amount
of your SBS shall remain at all times subject to the sole discretion of
Blackstone and is subject to change at any time, and Blackstone otherwise may
alter, amend or discontinue all or any aspect of its SBS program at any time in
its sole discretion.

 

2



--------------------------------------------------------------------------------

(c) Financing Program. Unless otherwise prohibited by applicable law, for so
long as the facilities are available to Blackstone SMDs generally, you will be
eligible for consideration to participate in the programs whereby one or more
banks provide financing to Blackstone’s SMDs to assist them in funding their
general partner commitments (as described below) and/or optional side-by-side
investments that the SMDs elect to make. Your eligibility and your choice to
participate in this program is subject to your meeting the relevant bank’s
applicable underwriting requirements.

(d) General Partner Commitments. You will be obligated to invest your allocable
pro rata share of the Mandatory Commitment (as defined in the New Acquisition
Agreement) on the same basis as other GSO SMDs generally.

4. Governing Agreements; Non-Competition.

(a) You acknowledge and agree that you have received and reviewed and are
subject to all applicable provisions of the Blackstone compliance policies,
including the Compliance Policies and Procedures Manual, Investment Adviser
Compliance Policies and Procedures and its related supplements, and USA Patriot
Act Anti-Money Laundering Policies, as well as Blackstone’s Code of Business
Conduct and Ethics (including the Code of Ethics for Financial Professionals, if
applicable), GSO Capital Compliance Manual (for GSO SMDs) and the Employee
Handbook and Business Continuity Plan (or in the case of UK-based SMDs, the U.K.
AML Manual and U.K. Compliance Manual), a current copy of each of which has been
made available to your counsel (collectively, the “Blackstone Compliance
Policies”).

(b) You acknowledge that you have executed the Non-Competition Agreement and
agree that the terms thereof are incorporated herein by reference.

(c) You agree to comply with the confidentiality restrictions set forth in the
Non-Competition Agreement.

(d) Subject to Section 5.5 of the Agreement of Limited Partnership of The
Blackstone Group L.P., you acknowledge and agree that becoming a party to this
SMD Agreement does not afford you any rights with respect to the management
and/or operation of Blackstone.

5. Termination; Resignation.

(a) You acknowledge and agree that Blackstone may terminate your service at any
time for any reason, or for no reason at all with or without Cause; provided,
however, that Blackstone shall provide you with notice at least ninety days
prior to the date of the termination of your service during which Blackstone may
elect to place you on paid leave for all or part of such ninety-day period;
provided further that during such ninety-day period, you shall continue to
receive your base draw and, subject to applicable law and the applicable
benefit’s governing documents, benefits, subject to (x) offset against any other
payments payable to you under this SMD Agreement or the New Acquisition
Agreement and (y) the payment of benefits-related premiums, but shall not,
except as otherwise provided herein, receive or participate in any profit
sharing or bonus arrangements (including participation in the carried interest
program).

(b) Notwithstanding the foregoing, you acknowledge and agree that Blackstone may
terminate your services hereunder for Cause in accordance with the terms of
Schedule A hereto, including the provision of notice and opportunity to cure.

 

3



--------------------------------------------------------------------------------

(c) You agree to provide Blackstone with notice of your intention to terminate
your service with Blackstone at least ninety days prior to the date of such
termination (the “Notice Period”). Notice pursuant to this Section 5(c) shall be
provided to any of the Chief Executive Officer, Chief Operating Officer or Chief
Legal Officer of Blackstone. During the Notice Period, you shall perform any and
all duties consistent with your prior duties as directed by Blackstone, in its
sole discretion.

(d) You shall be placed on garden leave status for a period commencing on the
day following the conclusion of the ninety-day Notice Period and continuing for
ninety days thereafter (the “Garden Leave Period”). During the Garden Leave
Period, you shall continue to receive your base draw and, subject to applicable
law and the applicable benefit’s governing documents, benefits, subject to the
payment of related premiums, but shall not receive or participate in any profit
sharing or bonus arrangements (including participation in the carried interest
program). During the Garden Leave Period, you shall not be required to carry out
any duties for or on behalf of Blackstone. You agree that you will not enter
into any employment or other business relationship with any other employer or
otherwise prior to the conclusion of the Garden Leave Period. Blackstone, in its
sole discretion, may waive all or any portion of the Garden Leave Period. If the
Garden Leave Period is waived in its entirety, your termination shall become
effective as of the end of the Notice Period; if the Garden Leave Period is
waived in part, your termination shall become effective at the end of the so
modified Garden Leave Period.

(e) The provisions of Sections 5(c) and 5(d) shall not be applicable in
instances in which your service with Blackstone is terminated by Blackstone with
or without Cause.

6. Arbitration; Venue. Any dispute, controversy or claim between you and
Blackstone, or any of its respective members, partners, officers, employees or
agents, arising out of or concerning the provisions of this SMD Agreement, your
service with Blackstone or otherwise concerning any rights, obligations or other
aspects of your relationship with Blackstone, shall be finally resolved in
accordance with the provisions of Section VII of the Non-Competition Agreement.
Without limiting the foregoing, you acknowledge that a violation on your part of
this SMD Agreement would cause irreparable damage to Blackstone. Accordingly,
you agree that Blackstone will be entitled to injunctive relief for any actual
or threatened violation of this SMD Agreement in addition to any other remedies
it may have.

7. Successors and Assigns. This SMD Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective predecessors, successors,
assigns, heirs, executors, administrators and personal representatives, and each
of them, whether so expressed or not, and to the extent provided herein, the
affiliates of the parties and Blackstone. This SMD Agreement is not assignable
by you without the prior consent of Blackstone, and any attempted assignment of
this SMD Agreement, without such prior consent, shall be void.

8. Entire Agreement. This SMD Agreement (including the Schedules attached
hereto, which is incorporated herein by reference and made a part hereof)
embodies the complete agreement and understanding among the parties with respect
to the subject matter hereof and thereof and supersedes and terminates any prior
understandings, agreements, term sheets or representations, written or oral,
which may have related to the subject matter hereof or thereof in any way,
except for any (i) Governing Agreements or other governing agreements of the
general partners or managing members (collectively, “General Partners”) of
Blackstone sponsored investment funds; (ii) any guarantees executed by you prior
to the date hereof for the benefit of any limited partners or General Partners
of any Blackstone sponsored investment fund in respect of any “clawback”
obligation to such Blackstone sponsored investment fund; and (iii) the Original
Acquisition and the New Acquisition Agreement.

 

4



--------------------------------------------------------------------------------

9. No Implied Duty. Except as otherwise expressly provided in this SMD
Agreement, neither the Blackstone Entities nor any of their members, partners or
affiliates will be under any duty, express or implied, of any kind or nature
whatsoever to have revenues, earnings, income or carried interest distributions
of any particular amount or at any particular level such that you will be
entitled to compensation, earnings, income or distributions of any particular
amount, to cause any amount to be available for distribution to any person, or
to distribute any amount to any person, or to maintain your profit sharing
percentage at, or raise your profit sharing percentage to, any level, or to
retain you as a member or partner of any Blackstone Entity for any period of
time or through any particular date that may be necessary to entitle you to
receive any amount.

10. Headings. The section headings in this SMD Agreement are for convenience of
reference only and shall in no event affect the meaning or interpretation of
this SMD Agreement.

11. Modification, Waiver or Consent in Writing. This SMD Agreement may not be
modified or amended except by a writing signed by each of the parties hereto. No
waiver of this SMD Agreement or of any promises, obligations or conditions
contained herein, or consent granted hereunder, shall be valid unless in writing
and signed by the party against whom such waiver or consent is to be enforced.
No delay on the part of any person in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any person of any such right, remedy or power, nor any single or partial
exercise of any such right, remedy or power, preclude any further exercise
thereof or the exercise of any other right, remedy or power.

12. Blackstone Partnership Agreement. This SMD Agreement shall be treated as
part of the Blackstone Partnership Agreement for purposes of Section 761(c) of
the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations. The amounts payable hereunder shall be paid to you in your capacity
as a member or partner of the applicable Blackstone Entity and shall be
appropriately reflected on your IRS Schedule(s) K-1. The parties do not intend
to create an employer-employee relationship hereby and no amounts payable
hereunder shall be treated as compensation paid to an employee for tax or other
purposes. You covenant and agree that you will pay all U.S. federal, state,
local and foreign taxes on the amounts payable hereunder that are required by
law to be paid by you.

13. Governing Law. This SMD Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State.

14. Counterparts. This SMD Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

15. Notices. Any notice, consent, demand, request, or other communication given
to any Person in connection with this SMD Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such person or entity or (y), provided that a written acknowledgment of
receipt is obtained, five days after being sent by prepaid certified or
registered mail, or two days after being sent by a nationally recognized
overnight courier, to the address (if any) specified below for such Person (or
to such other address as such Person shall have specified by ten days’ advance
notice given in accordance with this Section 15).

 

If to Blackstone: The Blackstone Group L.P. 345 Park Avenue New York, New York
10154 Attn: Stephen A. Schwarzman Chairman and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

and Hamilton E. James President and Chief Operating Officer with a copy to:
Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, New York 10017
Attn: Gregory T. Grogan If to you: The address of your principal residence as it
appears in Blackstone’s records, with a copy to you (during your association
with Blackstone under this SMD Agreement) at your Blackstone office in New York
City: If to one of your beneficiaries: The address most recently specified by
you or the beneficiary.

 

6



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have duly executed this Senior Managing Director
Agreement as of the date first above written.

 

BLACKSTONE HOLDINGS I L.P. By: Blackstone Holdings I/II GP Inc., its general
partner By:

 

Name: Stephen A. Schwarzman Title: Chairman and Chief Executive Officer

 

[Signature Page to SMD Agreement]



--------------------------------------------------------------------------------

By:

 

(Please sign above) Print Name: [Name]

 

[Signature Page to SMD Agreement]



--------------------------------------------------------------------------------

Schedule A

Defined Terms

 

1. “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such first Person. The term
“control” (including its correlative meanings “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or other ownership interests, by contract, or otherwise).

 

2. “Business” shall mean, to the extent agreed in writing by you and Blackstone
to constitute a part of the “Business”, any businesses the day-to-day management
of which is supervised by Bennett J. Goodman, Doulgas I. Ostrover and J. Albert
(Tripp) Smith III.

 

3. “Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by
Blackstone: (i) (w) any breach by you of any provision of the Non-Competition
Agreement, (x) any material breach of any rules or regulations of Blackstone
applicable to you, (y) your deliberate failure to perform your duties to
Blackstone, or (z) your committing to or engaging in any conduct or behavior
that is or may be harmful to Blackstone in a material way; provided that, in the
case of any of the foregoing clauses (w), (x), (y) and (z), Blackstone has given
you written notice (a “Notice of Breach”) within fifteen days after Blackstone
becomes aware of such action and you fail to cure such breach, failure to
perform or conduct or behavior within fifteen days after receipt by you of such
Notice of Breach from Blackstone (or such longer period, not to exceed an
additional fifteen days, as shall be reasonably required for such cure, provided
that you are diligently pursuing such cure); (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against
Blackstone; or (iii) conviction (on the basis of a trial or by an accepted plea
of guilty or nolo contendere) of a felony or crime (including any misdemeanor
charge involving moral turpitude, false statements or misleading omissions,
forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that you individually have
violated any applicable securities laws or any rules or regulations thereunder,
or any rules of any such self-regulatory body (including, without limitation,
any licensing requirement), if such conviction or determination has a material
adverse effect on (A) your ability to function as an SMD, taking into account
the services required of you and the nature of Blackstone’s business or (B) the
business of Blackstone.

 

4. “Investment Advisers Act” shall mean the U.S. Investment Advisers Act of
1940, as amended, and the rules and regulations of the SEC thereunder.

 

5. “New Acquisition Agreement” shall mean that certain Acquisition Agreement by
and among GSO Holdings I L.L.C. and the GSO Equity Participants named therein,
dated December 30, 2011.

 

6. “Original Acquisition Agreement” shall mean that certain Acquisition
Agreement by and among Blackstone, the other acquirers named therein, GSO
Capital Partners LP and the GSO Equity Participants named therein, dated
March 3, 2008.

 

7. “Person” shall mean any individual, corporation, company, partnership
(limited or general), limited liability company, joint venture, association,
trust, unincorporated organization or other entity.

 

8. “SEC” shall mean the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule B

Non-Competition Agreement

[Distributed Separately]